Citation Nr: 1817971	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of an abdominal stab wound, with laparoscopy and ventral hernia, secondary to a temporary colostomy, evaluated as 10 percent disabling effective May 17, 2006; 40 percent disabling effective April 8, 2009; and 100 percent disabling effective January 4, 2010, to include whether separate ratings for scars, adhesions, muscle injury, and residuals of bowel resection are warranted. 

2.  Entitlement to a rating higher than 0 percent for residuals of a stab wound of the right chest. 

3.  Entitlement to a rating higher than 0 percent for residuals of a stab wound of the left forearm. 

4.  Whether the discontinuance of the 100 percent rating for laryngeal cancer effective April 1, 2014 was proper. 

5.  Entitlement to a rating higher than 0 percent for laryngeal cancer from April 1, 2014. 

6.  Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) (housebound criteria) from April 1, 2014. 

7.  Entitlement to an effective date earlier than January 4, 2010 for the award of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2006 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and from a May 2014 rating decision of the RO in Louisville, Kentucky.  All issues on appeal are currently under the jurisdiction of the Buffalo RO.  

The Veteran testified at a hearing before the undersigned in May 2009 regarding the evaluation of abdominal stab wound residuals.  A transcript is of record. 

In a November 2009 decision, the Board denied a rating higher than 10 percent for residuals of abdominal stab wound residuals.  In a June 2010 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's decision, and remanded the case for further action consistent with the terms of the joint motion.  The Board remanded the claim for further development in December 2010.  In a December 2011 rating decision, the RO granted a 40 percent rating for the abdominal stab wound residuals effective April 8, 2009, and a 100 percent rating effective January 4, 2010.  

The Board remanded the case again for further development in July 2013.  The Board also denied entitlement to a total disability rating based on individual unemployability prior to January 4, 2010 in its July 2013 decision.  In an April 2014 Order, the Court dismissed the Veteran's appeal of this decision based on the Veteran's motion to dismiss the appeal.  Accordingly, this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher ratings for residuals of stab wounds of the right chest and left forearm, and for laryngeal cancer, entitlement to special monthly compensation under 38 U.S.C. § 1114(s) as of March 31, 2014, and entitlement to an earlier effective date for the grant of eligibility for DEA benefits under 38 U.S.C. chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to January 4, 2010, the Veteran's abdominal stab wound residuals, including resection of the bowel, were manifested by intermittent dull abdominal pain that resolved with rest, two painful scars, adhesions that were not manifested by delayed motility of barium meal or other symptoms, retained metallic suture in the rectus abdominus from prior surgery, with no evidence of a hernia that required support or could not be supported, or loss of fascia; objective examination in the form of a barium enema and diagnostic imaging studies, as well as physical examination, has consistently been negative for pathology apart from a small left inguinal hernia that was repaired in April 2010 .  

2.  The Veteran's abdominal pain increased significantly as of January 4, 2010, the date he discontinued working.  

3.  Treatment for the Veteran's laryngeal cancer was terminated more than six months prior to April 1, 2014, and there is no evidence or argument that the Veteran has had active laryngeal cancer or metastasis since that date. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to April 8, 2009, and higher than 40 percent prior to January 4, 2010, for a ventral hernia have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7339 (2017).  

2.  The criteria for a separate rating of 20 percent prior to January 4, 2010, and of 40 percent as of January 4, 2010, for resection of the large intestine with abdominal pain, are satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7329 (2017).  

3.  A separate rating for adhesions under Diagnostic Code 7301 may not be assigned as a matter of law, as ratings have been assigned under DC 7329 for resection of the large intestine; the criteria for ratings under DC 7301 that are higher than those assigned under DC 7329 have not been satisfied or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7301 (2017).  

4.  The criteria for a separate rating of 10 percent for two painful abdominal scars are satisfied effective May 17, 2016 for the entire period under review.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7804 (2008).  

5. The assignment of a separate rating for muscle injury would violate the rule against pyramiding in light of the ratings assigned DC's 7329 and 7339, which are more favorable than those available under DC 5319 based on the rating criteria.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.14, 4.73, Diagnostic Code 5319 (2017).  

6. The discontinuance of the 100 percent rating for laryngeal cancer effective April 1, 2014 was proper as a matter of law.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6819 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evaluation of Abdominal Stab Wound Residuals

i. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ii. Facts

By way of background, the record shows that in May 1974, the Veteran was stabbed in the abdomen, left arm, and chest.  He underwent an exploratory laparotomy as well as a bowel resection and a colostomy that was taken down later that year.  In October 1988, wire sutures from the 1974 colostomy were removed.  

VA treatment records dating from 2006 to 2008 show that the Veteran was repeatedly seen in the outpatient clinic for complaints of abdominal pain.

When seen in the VA outpatient emergency room in December 2006, the Veteran complained of intermittent non-radiating pain over the midline surgical site that was present for many years, aggravated with lifting and bending, and relieved with change of activities.  He reported his history of abdominal stab wound in 1974, inguinal hernia repair in 1984, and removal of what he said were metal sutures from the incision site in 1986.  He complained of pain in the incision site, felt that the metal sutures were still present, and was able to pinpoint the area with his finger.  He denied any nausea, vomiting, fever, chills, or black or tarry stools, but had an episode of loose stools the previous day.  

Objectively, the Veteran's abdomen was soft with a midline surgical scar, and no guarding, rebound or masses.  Bowel sounds were present.  He was able to localize a small area with his finger in the left lateral border of the midline incision.  No palpable masses were appreciated.  The clinical assessment was abdominal pain at incision site with a possible small inguinal hernia versus suture entrapment.  Results of an abdominal x-ray taken at the time showed sutures in the mid lower abdomen and left lower quadrant from previous surgery.  Gas patterns and organs were normal and there was no ilieus, obstruction, or free air seen.  The impression was a negative postoperative abdomen.

When seen in the VA outpatient clinic in January 2007, the Veteran reported left lower quadrant pain.  Objectively, his abdomen was soft and nontender, with no organomegaly or bruit.  Surgical scars were noted with left lower quadrant weakness at the distal edge of the scar and no current herniation.  The assessment was incisional hernia and he was referred for a surgical evaluation.

In late January 2007, the Veteran underwent a general surgical evaluation due to his abdominal pain.  He reported left lower quadrant pain since undergoing the procedure to remove his metal sutures.  He had some nausea but no vomiting, burning with urination, or hematuria.  Objectively, there was left lower quadrant tenderness.  There were two old incisions noted, one in the midline and one lateral to the midline on the left side.  The one lateral to the midline was for the ostomy and the one in the midline was from his bowel resection status post stabbing.  There were no palpable hernias in these suture lines.  There was also no hernia palpable in the area between the two incisions and no palpable left inguinal hernia.  The assessment was abdominal pain status post multiple abdominal surgeries and trauma.  Physicians could not identify any hernia.  While a possibility for a small hernia existing was noted, it could not be found on examination, and the likelihood of identifying this hernia with the procedure was very small.  He was advised to undergo a computed tomography (CT) and a colonoscopy.

A scheduled April 2007 colonoscopy could not be completed because of a stricture due to what seemed to be an external "adhesion".  The Veteran was scheduled for a barium enema in May 2007 that showed suture material in the inferior rectus abdominus muscle with no obvious hernia identified.  Results were interpreted as a normal barium enema. 

An abdominal CT scan performed in June 2007 showed, in relevant part, suture material in the inferior rectus abdominus muscle, with no obvious hernia identified.

When the Veteran was seen in the VA outpatient clinic in November 2007, it was noted that results of the barium enema were normal with no untoward findings and the CT scan revealed nothing that explained his abdominal pain.  He reported persistent left lower quadrant abdominal pain that was a dull ache precipitated by vigorous activity or sitting for too long.  It went away if he rested.  He denied any fevers, nausea, vomiting, crampy abdominal pain, or difficulty moving his bowels.  Objectively, he had postoperative scarring in the left lower quadrant from his post stabling surgery and colostomy closure in 1974.  He was not tender on palpation and there were no masses felt.  Findings were discussed with a physician who also examined the Veteran.  It was noted that although the Veteran had a very small left inguinal hernia ("LIH"), it would not explain his discomfort.  It was explained to the Veteran that clinicians did not have an answer as to why he had discomfort.  They could find no significant abnormality on examination or studies.  He was advised to take Tylenol for discomfort and return if it worsened.  

In November 2007, the Veteran underwent VA examination.  According to the examination report, he subjectively complained of constant lower abdominal pain caused by lifting and bending.  He had a slow weight loss over the past six months, going from 205 pounds to 197 pounds.  He denied any nausea or vomiting, but had constipation when he went without a bowel movement for three days and then had loose stool.  He took Tylenol with codeine for lower abdominal pain.  He currently worked as a maintenance supervisor at a hotel and said his condition affected his job in that it was difficult for him to bend and lift.  At the end of a day, he said his lower abdomen was painful and had some redness.  He also had two scars from his stab wound and surgical treatment that were tender and painful.

Objectively, one scar measured 5 cm. by .5 cm. that was the initial site of the stab wound and where the temporary colostomy was placed.  The Veteran said it was painful with driving and weather changes.  The scar was painful on examination, and there appeared to be adherence to underlying tissue.  The skin texture was smooth, but appeared irregular.  The scar appeared hypo pigmented compared with surrounding skin.  The second scar was also on the lower abdominal midline and measured 17 cm. by .5 cm.  There was pain with palpation and it appeared to be adherent to the underlying tissue.  The texture appeared irregular.  There was no atrophy, shininess or scaliness associated with the scars.  Each scar appeared depressed approximately .5 cm. and was deep.  Nor was there any edema, or keloid formation or induration of either scar.  The skin over each scar appeared inflexible.  The scars were stable with no ulceration or skin breakdown.  There was no inflammation, edema, or keloid formation.  The scars felt like there was adherence and were inflexible.  There was no area of induration and no limitation of motion or functional impairment caused by the scars.

The November 2007 VA examiner found no signs of malnutrition, anemia, or evidence of debility.  Some mild abdominal pain with palpation in the lower quadrants was noted.  There were no abdominal masses and no signs of anemia.  The Veteran's weight was currently stable.  Diagnoses included ventral hernia, scars from temporary colostomy, and laparotomy scar.  Six color photographs taken at the time were associated with the record.  Three photos depict the Veteran's two abdominal scars.

In January 2008, the Veteran was seen again by a general surgeon in the VA outpatient clinic.  It was noted that results of his CT scan and barium enema were negative and his physical examination was unremarkable.  There was no surgical intervention deemed indicated at that time.

A March 2008 VA outpatient record indicates that the Veteran had chronic progressive abdominal pain in the left lower quadrant and below the umbilicus.  His history of unsuccessful colonoscopy and surgical evaluation was noted.  Lifting and bending aggravated his pain and it was noted that he was the only maintenance worker at his job, which required him to do a lot of lifting.  The assessment was incisional hernia without mention of obstruction or gangrene.  

An April 2009 VA treatment record reflects that the Veteran reported abdominal pain.  He stated that it felt like he had to go to the bathroom.  He was doing a lot of bending and lifting at work.  An incisional hernia was diagnosed.  It was apparently based on this record that the RO assigned a 40 percent rating, although the basis for choosing this record and date for the 40 percent evaluation remains unclear to the Board. 

A May 2009 VA treatment record reflects that the Veteran's abdominal pain was noted to be likely secondary to adhesions. 

A June 2009 VA treatment record reflects that the Veteran denied constipation.  He was able to tolerate a regular diet and his activities were not restricted.  He denied constitutional symptoms of fever, chills, cough, headache, syncope, blurred vision, double vision, shortness of breath, dyspnea on exertion, abdominal pain, nausea, vomiting, diarrhea or other symptoms.  CT scans showed no evidence of any pathology in the abdomen.  The treating physician found that given the fact that a recent barium enema with sigmoidoscopy and a recent CT scan of the abdomen did not show any pathology, it did not appear that the Veteran had surgical symptoms.  

VA treatment records dated in January 2010 reflect that the Veteran discontinued working on January 4, 2010 due to increased abdominal pain.  He stated that it was the same pain he always had, but had worsened over the last few days.  He denied fever, nausea, and vomiting.  He was referred for emergency treatment at a local private facility.  The January 2010 private emergency treatment record reflects that the Veteran had left lower quadrant pain that was dull, constant, and had been going on for the past several days.  A CT scan were negative.  He was diagnosed with lower abdominal pain of indeterminate etiology.  

A March 2010 VA treatment record reflects that the Veteran had worked for two years as a stock person doing a lot of lifting and bending.  He felt that this set off his abdominal pain.  The pain worsened in January of that year and he had been out of work since then. 

The Veteran underwent left inguinal hernia repair surgery at VA in April 2010, which was performed due to his increasing discomfort, according to the operation report.  The pre- and post-operative diagnoses were left inguinal hernia. 

An April 2010 VA treatment record reflects that the Veteran's constipation had its onset in January of that year when he started on chronic pain medication.  

A May 2010 Social Security Administration (SSA) examination report reflects that the Veteran had abdominal pain with constipation, nausea, and bloating.  It was worse with physical activity, driving, sitting still, or walking.  He had to lie down to obtain some relief.  

A June 2010 VA treatment record reflects that the Veteran was seen for a follow-up for abdominal pain and constipation.  He stated that controlling his constipation helped control the chronic abdominal pain.  

VA treatment records dated in August 2010 again note that the Veteran's abdominal pain increased greatly in January 2010, and that pain medications caused his constipation. 

In a September 2011 VA examination report reflects that the Veteran's history of intestinal surgery was manifested by abdominal pain, diarrhea, and pulling pain on attempting to work or aggravated by movements of the body.  The examiner diagnosed resection of the large intestine.  The Veteran had weight loss attributable to the surgery, going from a baseline of 205 pounds to 197 pounds.  However, the weight loss had not been sustained for three months or longer, and the Veteran was not unable to regain weight.  He did not have interference with absorption and nutrition.  With regard to scarring, the Veteran had a painful scar on the abdomen.  The scar was not unstable.  The examiner indicated that the Veteran's abdominal scarring resulted in limitation of function, but did not specify the nature of the limited function.  

The August 2016 VA hernia examination report reflects diagnoses of an inguinal hernia and ventral hernia.  As the Veteran's ventral hernia is already rated as 100 percent disabling since January 4, 2010, the Board will not repeat the examiner's findings here.  The left inguinal hernia was not detected on examination.    

The August 2016 intestinal surgery examination report reflects a diagnosis of a stab wound status post temporary colostomy with residuals of adhesions and chronic abdominal pain.  The Veteran stated that he used narcotic pain medication (morphine) four times daily.  He could not lift objects over five pounds.  He used a hospital bed at home to find an optimal position.  He could not sleep on his left side.  He was restricted in performing bending, stooping, prolonged sitting, and standing.  He always felt constipated and uncomfortable.  The examiner found that the Veteran had severe chronic abdominal pain, pulling pain on attempting to work or aggravated by movements of the body, and a slow transit time and constipation.  The examiner characterized the adhesions as moderately severe to severe.  The examiner stated that the internal adhesions and their manifestations were distinct from the ventral hernia, but both resulted from the Veteran's stab wound during service and the surgical treatment.  The adhesions were considered to be the major source of the Veteran's chronic abdominal pain.  The examiner also noted that the Veteran had retained metal suture from the surgeries in his rectus abdominus muscle that was distinct from the scars and adhesions, and which also contributed to the Veteran's symptoms.  

The August 2016 VA muscle examination report reflects findings of an abdominal wall injury related to a stab wound during service and multiple surgeries, with retained metallic suture in the rectus abdominis.  The examiner found that the Veteran had an injury to Muscle Group XIX, which involved the muscles of the abdominal wall: rectus abdominis, external oblique, internal oblique, transversalis, and quadratus lumborum.  Cardinal signs and symptoms of the muscle injury included abdominal wall weakness with ventral hernia.  Manifestations of the collapsing and twisting of the rectus abdominis muscle included pain and muscle weakness, which was moderately severe.  The examiner concluded that the muscle injury of the rectus abdominis muscles was not separate from the ventral hernia.  The ventral hernia related to the bilateral rectus abdominis muscle injury and weakness. 

In the August 2016 VA scars examination report, the examiner found two very painful abdominal scars related to the Veteran's stab wound and abdominal surgeries.  There were extremely tender to light touch -the Veteran withdrew and winced when the examiner attempted to touch either scar.  The scars were not unstable or deep.  They were both linear.  One scar measured 17 centimeters and the other scar 5 centimeters.  The Veteran had functional limitation in that he could not tolerate pressure or contact with the scars.  The examiner found that the pain from the scars was separate from the symptoms of bulging and fullness associated with the ventral hernia.  


iii. Analysis

A. Digestive System

The Veteran's abdominal surgery residuals have been rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339, which pertains to a postoperative ventral hernia.  See 38 C.F.R. § 4.20 (2017).  Under DC 7339, a 0 percent rating is assigned for healed postoperative wounds, with no disability and a belt not indicated.  A 20 percent rating is assigned for a small postoperative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large postoperative ventral hernia that is not well supported by a belt under ordinary conditions.  A 100 percent rating is assigned for a massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.

Prior to January 4, 2010, the evidence does not show that the Veteran had a ventral hernia, let alone one that was not well supported by a belt, or one that was healed with indication for a supporting belt.  CT scan findings were consistently normal.  

The November 2007 VA treatment record reflects that no significant abnormality was found on examination or studies.  The June 2009 VA treatment record reflects that given the fact that a recent barium enema with sigmoidoscopy and a recent CT scan of the abdomen did not show any pathology, it did not appear that the Veteran had surgical symptoms.  While the November 2007 VA examination report reflects a diagnosis of a ventral hernia, the actual VA treatment records do not reflect this diagnosis, but instead an inguinal hernia.  Some records also note an incisional hernia.  To the extent this is synonymous with the ventral hernia, the evidence does not show that it required a supporting belt, or was not well supported by a belt under ordinary conditions.  

The Board notes that the 10 percent rating assigned from May 17, 2006 to April 7, 2009 was in fact based on the Veteran's painful abdominal scars, as shown in the discussion in the December 2007 rating decision that assigned the 10 percent rating.  Although the rating code sheet continued to use the diagnostic code pertaining to ventral hernias as the basis for the 10 percent rating, it is clear from the actual discussion in the rating decision that the rating was actually based on the painful scarring, but was assigned by analogy under DC 7339.  Nevertheless, the Board will not disturb the 10 percent rating assigned prior to April 8, 2009 under DC 7339.  

With regard to the RO's assignment of a 40 percent rating under DC 7339 effective April 8, 2009 based on a VA treatment record of that date reflecting the Veteran's complaint of abdominal pain, the Board can discern no reason for the assignment of that evaluation under DC 7339 based on this record or any other evidence around this date.  The Veteran's signs and symptoms were essentially similar to what he had reported since 2006.  Nevertheless, the Board will not disturb this rating.  The criteria for a rating higher than 40 percent under DC 7339 prior to January 4, 2010 are not satisfied, as the evidence does not show that any of the criteria for a 100 percent rating were satisfied.  

Although at no time during the pendency of this appeal has the Veteran been found on objective examination to have a ventral hernia that satisfies the criteria for a compensable rating under DC 7339, let alone a 100 percent rating, or shown to have manifestations analogous to such criteria, the Board will not disturb the 100 percent rating assigned under DC 7339 effective January 4, 2010 by the RO.  Cf. 38 C.F.R. § 4.20. 

In sum, the evidence weighs against a rating higher than 10 percent under DC 7339 prior to April 8, 2009, and higher than 40 percent prior to January 4, 2010.  A maximum 100 percent rating is already in effect as of January 4, 2010.  

The Board finds that a separate rating of 20 percent under DC 7329, which pertains to resection of the large intestine, is warranted from May 17, 2006, the date of claim, to January 3, 2010, inclusive.  See 38 C.F.R. § 4.114.  Further, a separate rating of 40 percent is warranted under DC 7329 as of January 4, 2010.  Assigning separate ratings under DC 7329 does not violate the rule against pyramiding, as DC 7339 does not contemplate abdominal pain.  See 38 C.F.R. § 4.14.  This is evident from the fact that the introductory language for the schedule of ratings for the digestive system specifies which diagnostic codes may not be combined with each other.  Diagnostic Code 7339 is not one of the listed codes. 

Under DC 7329, resection of the large intestine with slight symptoms is assigned a 10 percent rating.  Id.  Moderate symptoms are assigned a 20 percent rating.  Id.  Severe symptoms, objectively supported by examination findings, are assigned a 40 percent rating.  Id.  

The Veteran's service-connected abdominal stab wound residuals includes the May 1974 bowel resection and its residuals.  Moreover, the January 2011 VA examiner diagnosed resection of the large intestine.  Hence, DC 7329 applies.  Prior to January 4, 2010, the Veteran had moderate symptoms.  For example, in December 2006, he complained of intermittent non-radiating pain over the midline surgical site that was present for many years, aggravated with lifting and bending, and relieved with change of activities.  In November 2007, he reported persistent left lower quadrant abdominal pain that was a dull ache precipitated by vigorous activity or sitting for too long.  It went away if he rested.  The dull and intermittent nature of the pain, and the fact that the Veteran was able to maintain full time employment in a job involving a lot of lifting and bending, more closely approximates moderate symptoms.  See March 2008 and April 2009 VA Treatment Records.  Accordingly, the Board finds that prior to January 4, 2010, a 20 percent rating is warranted for moderate symptoms.  

As of January 4, 2010, the Veteran's abdominal pain more nearly approximated the criteria for a 40 percent rating under DC 7329.  The evidence shows that the Veteran discontinued working on that date, and was seen in the emergency room for increased abdominal pain.  He has not worked thereafter and has consistently reported severe chronic abdominal pain.  The January 2011 and August 2016 VA examination reports indicate that the Veteran's abdominal pain is objectively supported by examination findings.  Accordingly, a separate 40 percent rating under DC 7329 is assigned effective January 4, 2010.  This is the maximum evaluation available under DC 7329. 

The Veteran's service-connected stab wound residuals are also manifested by adhesions.  Indeed, the August 2016 VA examination report states that adhesions were the major source of the Veteran's abdominal pain.  However, separate ratings may not be assigned under both DC 7329 and DC 7301-which pertains to adhesions of the peritoneum-as this is expressly prohibited by the regulation.  38 C.F.R. § 4.114 (providing that ratings under diagnostic codes 7301 to 7329 will not be combined with each other).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  Id.

The Board finds that a rating under DC 7301 as opposed to DC 7329 is not warranted.  Under DC 7301, a 10 percent rating is assigned for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Id. A higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

Prior to January 4, 1010, the evidence does not show a delayed motility of barium meal.  The Veteran's abdominal pain was reported as dull and intermittent, and he was able to work full time in a job involving active physical activity, including bending and lifting.  Accordingly, the criteria for a rating higher than 10 percent under DC 7301 were not satisfied.  The 20 percent rating under DC 7329 is more favorable.  Elevation to the next higher evaluation is not warranted, as the Veteran did not have any symptoms apart from the dull and intermittent pain.  His occasional constipation prior to January 4, 2010 is already contemplated by the criteria for a 10 percent rating under DC 7301.  See38 C.F.R. § 4.114.  Moreover, apart from at the November 2007 VA examination, he generally denied constipation, problems moving his bowels, or other symptoms such as nausea and vomiting.  See November 2007 and June 2009 VA Treatment Records.  His constipation did not begin until he started certain pain medications in January 2010, as shown in the VA treatment records.  His constipation has generally been attributed to such medications rather than his abdominal pathology.  See April 2010 and August 2010 VA Treatment Records.  Thus, the Board finds that the 20 percent rating assigned under DC 7329 most closely captures the Veteran's disability picture at the time, which essentially consisted of intermittent dull abdominal pain with certain physical activities or prolonged sitting, and which resolved with rest. 

As of January 4, 2010, the only rating under DC 7301 higher than the 40 percent rating assigned under DC 7329 is a maximum 50 percent rating.  Because the evidence does not show that the Veteran has had frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, the criteria for a 50 percent rating under DC 7301 have not been approximated.  See 38 C.F.R. § 4.114.  

The August 2016 VA examination report reflects that the Veteran's adhesions were manifested by a pulling pain on attempting to work or aggravated by movements of the body, and a slow transit time and constipation.  They were characterized as moderately severe to severe.  While these manifestations might satisfy or more nearly approximate the criteria for a 30 percent rating under DC 7301, the 40 percent rating assigned under DC 7329 is more favorable.  A separate rating under DC 7301 may not be assigned.  As already discussed, the criteria for a 50 percent rating under DC 7301 are not more nearly approximated.  

Finally, elevation of the 40 percent rating assigned under DC 7329 to the next higher evaluation is not warranted, as a rating higher than 40 percent is not available under DC 7329, and the Veteran's overall disability picture does not approximate the criteria for a 50 percent rating under DC 7301.  See 38 C.F.R. § 4.114. 

The Veteran also has retained suture material in the abdominus rectus muscle which contributes to his symptoms, as shown in the August 2016 VA examination report.  The Board finds that pain and disability caused by the retained suture material is already compensated by the ratings assigned under DC 7329, as it is not shown to cause distinct disability or disability more severe than that contemplated by the ratings already assigned.  Thus, to assign a separate rating for the retained suture material would result in compensating twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  

In sum, although the Veteran's service-connected abdominal stab wound residuals are manifested by adhesions, the criteria for ratings under DC 7301 higher than those assigned under DC 7329 are not satisfied, and separate ratings under both diagnostic codes may not be assigned as a matter of law.  
 
Finally, the Veteran was also diagnosed with a left inguinal hernia, which was surgically repaired in April 2010.  Assuming that the inguinal hernia is a manifestation of the Veteran's service-connected abdominal stab wound residuals, the criteria for a separate compensable rating under DC 7338, which pertains to inguinal hernias, are not satisfied.  The evidence does not show that the Veteran had a postoperative recurrent inguinal hernia that was readily reducible and well supported by a truss or belt, or one that was irremediable and not well supported by a truss, or not readily reducible, a large inguinal hernia that was inoperable.  See 38 C.F.R. § 4.114.  Rather, he had a small inguinal hernia that was reducible and without protrusion, and was remediated through surgery.  The November 2007 VA treatment record reflects that no masses were felt, and that the Veteran's "very small" left inguinal hernia did not "explain his discomfort."  When a left inguinal hernia is not operated on but is remediable, or is small, reducible, and without true hernia protrusion, a 0 percent rating is assigned under DC 7338.  Id.  The evidence does not show that the Veteran has had a recurrent inguinal hernia since the April 2010 surgery was performed.  To the extent the Veteran's abdominal pain was also caused by the inguinal hernia, it has already been compensated under DC 7329, as discussed above.  See 38 C.F.R. § 4.14.  Accordingly, a separate compensable rating under DC 7338 is not warranted.  

In sum, a separate 20 percent rating is assigned under DC 7329 for the Veteran's abdominal pain prior to January 4, 2010.  A separate 40 percent rating is assigned under DC 7329 effective January 4, 2010.  Higher or separate ratings are not warranted under any other diagnostic code pertaining to the digestive system.  


B. Scars 

The Board finds that a separate 10 percent rating is warranted for the Veteran's abdominal scars since the date of claim.

Preliminarily, the Board notes that the applicable rating criteria for scarring were amended effective October 23, 2008. 73 Fed. Reg. 54708 (September 23, 2008). The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was submitted prior to October 23, 2008, the prior rating criteria apply.

Under DC 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful on examination.  See 38 C.F.R. § 4.118 (2008).  The November 2007 and August 2016 VA examination reports show that the Veteran has two abdominal scars that are painful on examination, thus satisfying the criteria for a 10 percent rating.  The August 2016 VA examiner found that pain from the Veteran's scars was distinct from the abdominal pain related to prior surgery.  Accordingly, a separate 10 percent rating for the Veteran's scars does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14. 

Separate ratings for the Veteran's scars under any other diagnostic code are not warranted.  The January 2011 and August 2016 VA examination reports reflect that they produce functional impairment.  Under DC 7805, scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  The Veteran's functional impairment stemming from abdominal pain is already compensated by the ratings assigned under DC's 7329 and 7339.  The evidence does not show that the Veteran's scars produce functional impairment distinct from or beyond that compensated by the separate ratings assigned under DC's 7329, 7339, and 7804 so as to warrant a separate rating under another diagnostic code.  

Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  While the Veteran's scars were characterized as deep in the November 2007 VA examination report, they do not exceed an area of 6 square inches.  Thus, the criteria for a 10 percent rating under DC 7801 are not satisfied.  

Diagnostic Code 7802 provides that scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (2008).  Because the Veteran's scars do not exceed 144 square inches, the criteria for a compensable rating under DC 7802 are not satisfied. 

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118 (2008).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  The Veteran's scars are not unstable, as shown in the VA examination reports.  Hence, the criteria for a separate 10 percent rating under DC 7803 are not satisfied. 

In sum, a separate 10 percent rating for the Veteran's two painful abdominal scars from the stab wounds and surgery is assigned from May 17, 2006, the date of claim.  Separate or higher ratings are not warranted under any other diagnostic code.  


C. Muscle Damage 

The Board finds that a separate or higher rating based on muscle damage is not warranted.  The August 2016 VA examiner found that the Veteran had an injury to Muscle Group XIX, which involved the muscles of the abdominal wall: rectus abdominis, external oblique, internal oblique, transversalis, and quadratus lumborum.  Cardinal signs and symptoms of the muscle injury included abdominal wall weakness with ventral hernia.  Manifestations of the collapsing and twisting of the rectus abdominis muscle included pain and muscle weakness, which was moderately severe.  The examiner concluded that the muscle injury of the rectus abdominis muscles was not separate from the ventral hernia.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56(d) provide that disabilities resulting from muscle injuries under diagnostic codes 5301 through 5323, shall be classified as "slight," "moderate," "moderately severe," or "severe."  

The type of injury contemplated by "slight disability of muscles" is a simple wound of muscle without debridement or infection.  This type of injury is evidenced by service department record of superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings of this type of injury include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury contemplated by "moderate disability of muscles" is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  This type of injury is evidenced by service department record or other evidence of in-service treatment for the wound or a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of this type of injury include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance; or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury contemplated by "moderately severe disability of muscles" is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  This type of injury is evidenced by service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  Objective findings of this type of injury include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury contemplated by "severe disability of muscles" is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  This type of injury is evidenced by service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, or a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of this type of injury include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles that swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements that indicate severe impairment of function when compared with the corresponding muscles of the uninjured side.  

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Under DC 5319, which pertains to Muscle Group XIX, a 0 percent rating is assigned for slight disability, a 10 percent rating is assigned for moderate disability, a 30 percent rating for moderately severe disability, and a 50 percent rating for severe disability.  38 C.F.R. § 4.73.

As found by the August 2016 VA examiner, the Veteran's muscle injury residuals are not distinct from his ventral hernia.  Thus, a separate rating may not be assigned, as it would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Prior to April 8, 2009, the evidence does not show indications on palpation of some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  As discussed in detail above, the only manifestation was intermittent dull abdominal pain with certain movements or prolonged sitting, which is already compensated by the 20 percent rating assigned under DC 7329.  To the extent that this manifestation would also be compensable under DC 5319, it would not satisfy the criteria for a rating higher than 10 percent under that diagnostic code.  Thus, the 20 percent rating assigned under DC 7329 is more favorable.  Finally, even assuming the Veteran had some weakness of the abdominal muscles not contemplated by DC 7329 (although this is not shown on examination prior to April 8, 2009), such is compensated by the 10 percent rating assigned under DC 7339 prior to April 8, 2009.  

In sum, a separate rating for the Veteran's muscle disability is not warranted prior to April 8, 2009.  

For the period from April 8, 2009 through January 3, 2010, the evidence does not show loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, or most of the cardinal signs of muscle injury, including loss of power, weakness, impairment of coordination, and uncertainty of movement.  Thus, the 40 percent rating assigned under DC 7339 is more favorable to the Veteran, as the criteria for a rating higher than 30 percent under DC 5319 were not satisfied.  See 38 C.F.R. § 4.73. 

A 100 percent rating has been assigned for the Veteran's ventral hernia effective January 4, 2010.  As discussed above, a separate rating may not be assigned under DC 5319 without violating the rule against pyramiding.  

In sum, a separate rating under DC 5319 for disability of the muscle is not warranted at any point during the period under review.  

The Board has considered the benefit-of-the-doubt rule, but finds that the preponderance of the evidence weighs against ratings higher than those assigned, or additional ratings under other diagnostic codes, for the reasons discussed above.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In a September 2017 informal letter brief, the Veteran, through his representative, stated that referral for extraschedular consideration was warranted to address constipation and flare-ups.  See 38 C.F.R. § 3.321(b).  Constipation is already contemplated by the rating criteria under DC 7301.  See 38 C.F.R. § 4.114.  The Board has explained above why it is not assigning a separate rating under DC 7301.  The Veteran's symptoms of abdominal pain, including flare-ups of such pain, are contemplated by the rating criteria for abdominal pain under DC 7329.  Thus, referral for extraschedular consideration is not warranted based on these symptoms. 

Finally, the Board has considered the Veteran's statement that he lost eight pounds over a period of six months in 2007, going from 205 pounds to 197 pounds.  See November 2007 VA Treatment Record.  The Board finds that this did not constitute significant weight loss, or that it had disabling effects including on occupational functioning.  The evidence does not show that the Veteran is unable to gain weight or has malabsorption or malnutrition.  Accordingly, a separate rating based on the weight loss, or referral for extraschedular consideration, is not warranted.  


II. Effective Date of Discontinuance of the 100 Percent Rating for Laryngeal Cancer

The Veteran, through his representative, states that it was improper to discontinue the 100 percent rating assigned his laryngeal cancer effective April 1, 2014 because no VA examination has been provided in accordance with the rating criteria.  See 38 C.F.R. § 4.97, DC 6819.  For the following reasons, the Board finds that discontinuance of the 100 percent rating for laryngeal cancer effective April 1, 2014 was proper.  

Under DC 6819, a 100 percent rating is assigned for malignant neoplasms of any specified part of the respiratory system, exclusive of skin growths.  38 C.F.R. § 4.97.  A Note to DC 6819 states that a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in the evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no recurrence or metastasis, the rating will be based on residuals.  Id.

In accordance with DC 6819, the RO discontinued the 100 percent rating effective April 1, 2014, which is the first day of the month following six months after treatment was stopped.  There is no dispute as to the date that treatment ceased. 

The criteria under DC 6819 do not state that the 100 percent rating is to be continued even past the six-month period until such date as a VA examination is performed.  Rather, there is to be a mandatory VA examination upon which any residuals are to be rated, assuming there has not been a recurrence or metastasis.  In other words, DC 6819 provides for "separate successive ratings for different conditions"-namely, the active malignancy, and then any residuals.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (interpreting a prior version of DC 6812); cf. Bryant v. McDonald, LEXIS 1087 (2016) (nonprecedential memorandum decision applying Rossiello to current version of DC 6819).  It is the latter with respect to which a VA examination is mandatory to determine the appropriate disability rating.  38 C.F.R. § 4.97, DC 6819.  Thus, the 100 percent rating under DC 6819 "cease[s] to exist by operation of the note" to this diagnostic code, since in the absence of local recurrence or metastases, "[t]he basis for the 100% [evaluation] . . . no longer exists," Rossiello, 3 Vet. App. at 433.  The discontinuance of the 100 percent rating is not predicated on a VA examination. 

In sum, for the foregoing reasons, the Board finds that the discontinuance of the 100 percent rating effective April 1, 2014 was proper as a matter of law.  See id. (declining to reinstate the appellant's request for a 100 percent rating under DC 6819, but remanding the issue of entitlement to a higher rating for residuals).  Accordingly, the benefit-of the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994). 

The issue of entitlement to a rating higher than 0 percent for residuals of the Veteran's laryngeal cancer will be addressed in the REMAND section below. 


ORDER

A separate rating of 20 percent prior to January 4, 2010, and of 40 percent as of January 4, 2010, is granted under DC 7329 for resection of the large intestine, subject to the law governing payment of monetary benefits.  

A separate rating of 10 percent for two painful abdominal scars is granted effective May 17, 2006, subject to the law governing payment of monetary benefits.

A rating higher than 10 percent prior to April 8, 2009, and higher than 40 percent prior to January 4, 2010, for the ventral hernia is denied. 

Separate ratings for adhesions and disability of the muscle are denied.

The discontinuance of the 100 percent rating assigned the Veteran's laryngeal cancer effective April 1, 2014 was proper; the appeal is denied. 


REMAND

The evaluations of the Veteran's stab wounds of the right chest and left forearm, and of his laryngeal cancer from April 1, 2014, are remanded for further development. 

The Veteran, through his representative, states that the September 2011 VA examination report did not sufficiently address functional impairment associated with his scars of the right chest and left forearm, and that a new VA examination should be performed.  See June 2014 VA Form 9; January 2013 Notice of Disagreement.  As the September 2011 VA examination report is now over 6.5 years old, a new VA examination is warranted.  

A VA examination has not been provided to assess residuals of the Veteran's laryngeal cancer since the April 1, 2014 effective date of the discontinuance of the 100 percent rating.  Such an examination is mandated by regulation.  38 C.F.R. § 4.97, DC 6819.  Thus, this issue is remanded to arrange for a VA examination. 

The issues of entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from April 1, 2014, and entitlement to an effective date earlier than January 4, 2010 for the award of eligibility for DEA benefits under 38 U.S.C. chapter 35, are remanded as potentially intertwined with the outcome of the evaluations assigned the Veteran's scars and laryngeal cancer. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the claims file any outstanding VA treatment records dated since August 2017.

2. Arrange for a VA examination to evaluate the Veteran's scars of the right chest and left forearm.  If any functional impairment is found, the examiner must describe the nature and severity of such impairment. 

3. Arrange for a VA examination to evaluate any current residuals of the Veteran's laryngeal cancer.  The examiner should also evaluate any residuals since April 1, 2014 by reviewing the treatment records. 

4. Then, after completing any other development that may be indicated, readjudicate the issues of entitlement to higher ratings for the scars of the right chest and left forearm, laryngeal cancer residuals since April 1, 2014, entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from April 1, 2014, and entitlement DEA benefits under 38 U.S.C. chapter 35 prior to January 4, 2010.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


